— Appeal by defendant from (1) a judgment of the Supreme Court, Queens County, rendered July 11, 1974, upon resentence, convicting him of attempted murder, upon a jury verdict, and imposing sentence and (2) an order of the same court, of like date, which denied, without a hearing, his motion to set aside the verdict and for a new trial on the ground of newly discovered evidence. By a prior order of this court dated June 23, 1975, the order appealed from was reversed and the motion remanded to Criminal Term for a plenary hearing and a new determination thereon, and the appeal from the judgment was directed to be, and it has been, held in abeyance in the interim. The hearing has been held and this court is in receipt of an order of the Supreme Court, Queens County, dated November 3, 1975, which granted the motion to the extent of setting aside the judgment and verdict, and ordering a new trial. Appeal from judgment dismissed as moot. Rabin, Acting P. J., Martuscello, Cohalan, Brennan and Shapiro, JJ., concur.